Citation Nr: 0710916	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.

2.  Entitlement to an increased rating greater than 50 
percent for bilateral pes planus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to a compensable evaluation for hemorrhoids.

5.  Entitlement to a compensable evaluation for incision and 
drainage of right index finger.

6.  Entitlement to an increased rating greater than 10 
percent for traumatic arthritis of the right index finger.

7.  Entitlement to a compensable evaluation of residuals of 
excision of an ingrown toenail.

8.  Entitlement to an increased rating greater than 10 
percent for post phlebitis syndrome of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2002 and September 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The veteran had a hearing before 
the Board in July 2006 and the transcript is of record.

The veteran also initiated an appeal for entitlement to an 
increased rating greater than 10 percent for tinnitus.  This 
appeal was never perfected.  During the veteran's July 2006 
Board hearing, the veteran explained that he understood the 
tinnitus claim to be part of his hearing loss claim.  In any 
case, he reasserted the claim.  The veteran also submitted 
statements in March and May 2006 alleging entitlement to an 
increased rating for tinnitus.  The 2006 statements are 
outside the appellate period to now serve as a perfected 
appeal from the May 2002 rating decision (which, in part, 
denied an increased rating for tinnitus), but the statements 
do initiate a new claim.  

Additionally, during the pendency of this appeal, the veteran 
initiated a claim of entitlement to service connection for a 
psychiatric condition, secondary to his service-connected 
conditions and a claim to reopen entitlement to service 
connection for a lumbar spine condition, secondary to his 
service-connected pes planus claimed in September 2005 and 
February 2006 statements, respectively.  Although some 
development has been taken on these issues, the claims have 
never been adjudicated by the RO. 

Accordingly, the issues of entitlement to an increased rating 
for tinnitus, entitlement to service connection for a 
psychiatric condition, secondary to service-connected 
disabilities, and whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for a lumbar spine condition, secondary to 
service-connected pes planus, are REFERRED to the RO for 
proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Hearing Loss, Pes Planus and TDIU

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA, in 
part, requires VA to 


adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Here, although a March 2005 letter was sent to the veteran 
advising the veteran of the laws and regulations specific to 
TDIU claims, no letter was sent with regard to what is 
necessary to establish an increased rating claim.  The 
veteran is entitled to a letter adequately identifying the 
correct issues and the evidence necessary to substantiate his 
increased rating and TDIU claims followed by a subsequent 
readjudication.

The last Supplemental Statement of the Case (SSOC) relating 
to the hearing loss claim was issued in July 2005.  
Thereafter, additional, non-duplicative evidence was 
received, to include recent VA outpatient treatment records 
showing continuing treatment for his hearing loss as well as 
lay statements describing the veteran's everyday function 
impairment due to his hearing loss.  The evidence is relevant 
to his claim.  

The veteran did waive local jurisdictional review as to the 
lay statements, but no waiver was issued in regard to the 
treatment records.  If a statement of the case or SSOC is 
prepared before the receipt of further evidence, a SSOC must 
be issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to an issue on appeal because it shows current 
objective findings.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO/AMC for 
consideration and the issuance of a SSOC.

The veteran was last afforded VA examinations for his hearing 
loss and pes planus in 2005, two years ago.  Since that time, 
the medical evidence includes continuing treatment for both 
these conditions.  The veteran, further, testified during his 
July 2006 Board hearing that his conditions have worsened. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).   In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  New VA examinations are 
indicated.  

The veteran seems to be also raising extra-schedular 
considerations.  That is, currently the veteran's pes planus 
is rated as 50 percent disabling, the maximum disability 
rating provided under the applicable diagnostic code.  See 38 
C.F.R. § 4.71, Diagnostic Code 5276.  The veteran, however, 
maintains that his disability warrants a higher rating.  
Similarly, the veteran disputes his hearing loss rating on 
the grounds that VA examinations are not in accord with his 
everyday environment and he is entitled to an increased 
rating based on the actual functional impairment he suffers 
in his daily life.  The RO should advise the veteran on the 
laws pertinent to extra-schedular evaluations and consider 
whether referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, is warranted 
given the evidence.  See 38 C.F.R. § 3.321(b)(1) (2006).

In regard to the veteran's TDIU claim, the Board concludes 
that it is "inextricably intertwined" with the increased 
rating claims.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, 
this issue must be deferred pending full development and 
adjudication of the veteran's increased rating claims.  Id.

The RO should also take this opportunity to obtain the 
records of any and all recent VA medical treatment, from 
July 2006 to the present.

Increased Ratings (Hemorrhoids; Right Index Finger; Toenail; 
Left Leg)

A September 2005 rating decision, in pertinent part, denied 
claims of increased ratings for hemorrhoids, incision and 
drainage of right index finger, traumatic arthritis of the 
right index finger, residuals of excision of an ingrown 
toenail and post phlebitis syndrome of the left leg.

The veteran thereafter filed a September 2005 notice of 
disagreement (NOD) "...requesting a Denovo review to the 
Rating Decision, which recently denied an increase 
evaluation, and I/U." (Emphasis Added).  Although the 
veteran did not specifically itemize which issues he was 
appealing, his subsequent statements make clear he wanted an 
overall increased evaluation for all his conditions. 

Accordingly, the claims must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
should be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claims for entitlement to 
increased ratings for hearing loss and pes 
planus and entitlement to TDIU.

2.  Obtain the veteran's medical records 
from the VA medical facility in Northport, 
New York, for treatment received from July 
2006 to the present.

3.  After the above records are obtained, 
to the extent available, the veteran 
should be afforded appropriate VA 
examinations to determine the severity of 
his service-connected bilateral hearing 
loss and pes planus.  The claims file and 
treatment records must be made available 
to and pertinent documents therein be 
reviewed by the examiners in connection 
with the examinations, and it should be so 
indicated in the reports.  The examiners 
should perform any tests or studies deemed 
necessary for an accurate assessment.

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected hearing loss and pes planus.  
The examiners should also render an 
opinion as to the overall effect of the 
disabilities on the veteran's ability to 
obtain and retain employment; that is, 
whether it would preclude an average 
person from obtaining, or retaining, 
substantially gainful employment.  
Consideration may be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  The 
examiners should clearly outline the 
rationale for any opinion expressed.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claims.  The RO 
must consider all applicable laws and 
regulations, including but not limited to, 
consideration of referring the case for 
extra-schedular consideration.  If the 
claims remain denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  Thereafter, the 
hearing loss, pes planus and TDIU claims 
should be returned to the Board for 
appellate review.

5.  Provide the veteran and his 
representative a SOC as to the issues of 
entitlement to increased ratings for: 
hemorrhoids, incision and drainage of 
right index finger, traumatic arthritis of 
the right index finger, residuals of 
excision of an ingrown toenail and post 
phlebitis syndrome of the left leg.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board. See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.  Subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

